AFFIRMED and Opinion Filed December 6, 2021




                                   S    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00337-CR

                      MANUEL GONZALEZ, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the County Criminal Court No. 2
                            Dallas County, Texas
                     Trial Court Cause No. M2047031

                        MEMORANDUM OPINION
                  Before Justices Molberg, Goldstein, and Smith
                          Opinion by Justice Goldstein
      Manuel Gonzalez appeals his driving while intoxicated (DWI) conviction. A

jury convicted Gonzalez and sentenced him to 144 days in county jail. In a single

issue, Gonzalez argues the evidence is insufficient to support his DWI conviction

because the State did not prove beyond a reasonable doubt that he was intoxicated.

We affirm the trial court’s judgment.

                                   BACKGROUND

      In January 2020, Gonzalez was charged by information with DWI. At a jury

trial in February 2020, Antonio Puente testified he is a detention officer with the

Dallas County Sheriff’s Department. On January 3, 2020, at approximately 9:30
p.m., Puente was driving to work when he saw Gonzalez driving a blue SUV. Puente

called 911 because he saw Gonzalez “go up onto the sidewalk” when he was making

a turn and stop in the middle of the road. Puente stayed on the phone with the 911

operator while Gonzalez started moving again, almost swiped the side of Puente’s

truck, and almost hit another car as he turned in to a grocery store parking lot.

Gonzalez “parked in the middle of the driveway of the parking lot” and “floored the

gas.” A police officer pulled up in front of Puente, and the 911 operator told him to

“follow and park” so that he could talk to one of the officers.

      Rowlett police officer Wyatt Hawkins testified he was dispatched to the scene

and was given a description of the vehicle a witness reported had been driving on

the sidewalk. Hawkins saw the vehicle waiting at an intersection, and he pulled the

vehicle over into the parking lot of a nearby 7-Eleven after the light turned green.

Hawkins got out of his car, approached the vehicle, and identified himself. The

driver of the vehicle, appellant, had a cell phone in his hand, and someone was on

the line stating an address.    Hawkins requested appellant’s identification, and

appellant “pulled out a small card holder and pulled out the contents and rifled

through them several times.” Appellant “passed over his state ID multiple times”

and handed Hawkins a social security card prior to locating his identification card.

Hawkins testified the fact that appellant could not find his identification card could

be a sign of intoxication.



                                         –2–
      At this point in the encounter, Hawkins had not detected any odor of alcohol,

but officer Williamson, another officer at the scene, had approached the passenger

side of appellant’s vehicle and noticed appellant “had a white powdery substance in

his nose.” Williamson testified he observed appellant talking to Hawkins, and

appellant seemed “discombobulated” and “lethargic” and was “making some weird

gestures.”   Williamson shared his observations with Hawkins, and Hawkins

determined that a drug recognition expert should be called to the scene. Williamson

also said he smelled alcohol on appellant and observed a liquid in the passenger seat

of the vehicle, but he was not sure what the liquid was.

      A drug recognition expert was not available, so the officers discussed

performing standardized field sobriety tests (SFSTs) on appellant because they can

indicate intoxication from substances other than alcohol and can be a stronger

indicator of intoxication than odor on its own. When asked to perform the SFSTs,

appellant refused. Williamson ordered appellant to exit his vehicle and walk back

along the side of the vehicle. As he walked back, appellant held his left hand against

the vehicle “bracing himself.” Williamson testified appellant was “holding for

support” more than limping.     Appellant’s eyes appeared “glassy,” his speech was

“very thick tongued” and “slurred,” and he was “bobbing his head.” Williamson

attempted to turn around “to give him a place to sit,” but appellant did not seem to

understand what Williamson was saying. Instead, appellant stood with his hands on

the back of his vehicle as he answered questions. When asked what was in his nose,

                                         –3–
appellant said he had “sinus problems.” Appellant said he had consumed alcohol

earlier and stated the amount was “half a beer.”

      Hawkins made the decision to arrest appellant after conferring with the other

officers and hearing what they had observed. After Hawkins placed appellant under

arrest, appellant became angry and began to use racial slurs and profanity as he was

walked toward the rear of Hawkins’ car. Hawkins smelled alcohol on appellant

when he handcuffed appellant. As he was led to the squad car, appellant said there

was a “metal rod” in his leg. Hawkins testified there was no doubt in his mind that

appellant was intoxicated when he was placed under arrest. Hawkins searched

appellant’s car. Once he was inside appellant’s vehicle, Hawkins noticed an odor of

alcohol and found an open twenty-five-ounce container of beer under the

passenger’s seat. The beer was approximately half full and was not cold to the touch.

The jury convicted appellant of DWI, and this appeal followed.

                             STANDARD OF REVIEW

      When reviewing whether there is legally sufficient evidence to support a

criminal conviction, the standard of review we apply is “whether, after viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt.” Jackson

v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original). This standard tasks the

factfinder with resolving conflicts in the testimony, weighing the evidence, and

drawing reasonable inferences from basic facts. Id. On appeal, reviewing courts

                                          –4–
“determine whether the necessary inferences are reasonable based upon the

combined and cumulative force of all the evidence when viewed in the light most

favorable to the verdict.” Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App.

2007). Appellate courts are not permitted to use a “divide and conquer” strategy for

evaluating sufficiency of the evidence because that approach does not consider the

cumulative force of all the evidence. Murray v. State, 457 S.W.3d 446, 448–49 (Tex.

Crim. App. 2015). When the record supports conflicting inferences, we presume

that the factfinder resolved the conflicts in favor of the verdict, and we defer to that

determination. See Hooper v. State, 214 S.W.3d 9, 12 (Tex. Crim. App. 2007).

                                   DISCUSSION

      A person commits the offense of driving while intoxicated if he is intoxicated

while operating a motor vehicle in a public place. TEX. PEN. CODE ANN. § 49.04(a).

Intoxication is defined as “not having the normal use of mental or physical faculties

by reason of the introduction of alcohol, a controlled substance, a drug, a dangerous

drug, a combination of two or more of those substances, or any other substance into

the body,” or “having an alcohol concentration of 0.08 or more.” Id. § 49.01(2).

      Appellant argues that Puente’s observations about appellant’s driving lacked

sufficient detail from which the jury could infer that appellant had lost the normal

use of his mental or physical faculties. The evidence that appellant was talking on

his phone while driving, appellant argues, established that he was guilty only of

“possible bad driving or distracted driving.” Appellant focuses on the initial phase

                                          –5–
of the stop and emphasizes that Hawkins did not smell alcohol on appellant at the

beginning of the encounter. Appellant also refers to appellant’s “responsive and

agile” physical actions shown in the body cam video in which appellant does not

drop his phone, does not forget to unbuckle his seat belt as he exits his vehicle, and

does not have trouble opening his door.

      Appellant does not mention other portions of the body cam video, viewed by

the jury, showing appellant bobbing his head, leaning against the back of his car,

failing to respond to Williamson’s request to turn around, and inability to elaborate

on the “sinus problems” that accounted for the white powder on his nose. When

asked to describe the size of the “half a beer” he consumed, appellant responded by

indicating with the thumb and forefinger of his left hand but did not respond verbally.

Instead, appellant brushed at his nose, mentioned his “sinus,” and stated, “I work in

a warehouse.” Appellant also ignores Hawkins’ testimony that he smelled an odor

of alcohol on appellant when he was handcuffed, though he did not smell alcohol

initially. Moreover, Hawkins testified there was no doubt in his mind that appellant

was intoxicated when he was placed under arrest.

      The jury was free, in its role as the sole judge of the weight and credibility of

the evidence, to resolve any conflicts in the evidence against appellant. Jackson,

443 U.S. at 319. Based on a review of the evidence in the light most favorable to

the verdict, we conclude a rational trier of fact could have found beyond a reasonable

doubt that appellant operated a motor vehicle in a public place while intoxicated. See

                                          –6–
Nowlin v. State, 473 S.W.3d 312, 317 (Tex. Crim. App. 2015) (“[W]here the

inferences made by the factfinder are reasonable in light of ‘the cumulative force of

all the evidence when considered in the light most favorable to the verdict,’ the

conviction will be upheld.”).

      We overrule appellant’s sole issue and affirm the trial court’s judgment.




                                           /Bonnie Lee Goldstein/
                                           BONNIE LEE GOLDSTEIN
                                           JUSTICE



Do Not Publish
TEX. R. APP. P. 47.2(b)
200337F.U05




                                        –7–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MANUEL GONZALEZ, Appellant                   On Appeal from the County Criminal
                                             Court No. 2, Dallas County, Texas
No. 05-20-00337-CR          V.               Trial Court Cause No. M2047031.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Goldstein. Justices Molberg and
                                             Smith participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered December 6, 2021




                                       –8–